DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 08/12/2021, in which, claims 1-13, are pending. Claims 1, 2, 3, 4 and 13 are independent. Claims 2-12, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) claims 1-13, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka ([USPAP 2012/0002223]).

Referring to claim 1,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), comprising: a printer (image forming 1 of fig 1 and 2, i.e. a printer]); a plurality of sheet feeding cassettes each configured to store a sheet, ([selecting a paper cassette which supplies a paper in the first embodiment] see 0007]); and
 a processor ([CPU 110, and control unit 104 of fig 2] i.e. a processor]), configured to implement instructions stored in a memory ([111 of fig 2]) and execute ([see 0034-0035]): 
an identifying task that, ([CPU 110 of fig 2, judges]) based on a reception of instruction from a user, ([the CPU 110 receives a print request including print setting information from a user through the operation panel 101, for example (S101), the CPU 110 judges whether the storage unit 106 has information of a sheet size of the sheet cassette 10 (S102)]). identifies a type of a sheet which is conveyed from a sheet feeding cassette designated by the user out of the plurality of sheet feeding cassettes; ([fig. 3 is a flow chart showing the method of selecting the sheet cassette from which the paper sheets are fed]), and
 a setting task ([CPU 110 a means for setting a task]) that sets the identified type of the sheet as a type of a sheet stored ([106])  in the designated sheet feeding cassette,  ([10 of fig 1, and the CPU 110 receives a print request including print setting information from a user through the operation panel 101, for example (S101), the CPU 110 judges whether the storage unit 106 has information of a sheet size of the sheet cassette 10 (S102)]), wherein the printer does not form an image on the sheet which was conveyed to be subjected to identification of the type of the sheet by the identifying task, ([control unit 110 instructs image formation, if the sheet type designated by the input unit 101 of fig 2, and the sheet type stored in the storage unit 106 of fig 2, do not coincide, said control unit 110 notifies the judgment result to a user without instructing the image formation, and when the sheet type is not stored in the storage unit  106 upon receiving the request of the image formation, said control unit 110 of fig 2 instructs the image formation] see 0074-0075]).

Referring to claim 2,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), comprising: a printer (image forming 1 of fig 1 and 2, i.e. a printer]); a plurality of sheet feeding cassettes each configured to store a sheet, ([selecting a paper cassette which supplies a paper in the first embodiment] see 0007]); and
 a processor ([CPU 110, and control unit 104 of fig 2] i.e. a processor]), configured to implement instructions stored in a memory ([111 of fig 2]) and execute ([see 0034-0035]): 
an identifying task that, ([CPU 110 of fig 2, judges]) based on a reception of instruction from a user, ([the CPU 110 receives a print request including print setting information from a user through the operation panel 101, for example (S101), the CPU 110 judges whether the storage unit 106 has information of a sheet size of the sheet cassette 10 (S102)]). identifies a type of a sheet which is conveyed from a sheet feeding cassette designated by the user out of the plurality of sheet feeding cassettes; ([fig. 3 is a flow chart showing the method of selecting the sheet cassette from which the paper sheets are fed]), and
 a setting task ([CPU 110 a means for setting a task]) that sets the identified type of the sheet as a type of a sheet stored ([106])  in the designated sheet feeding cassette,  ([10 of fig 1, and the CPU 110 receives a print request including print setting information from a user through the operation panel 101, for example (S101), the CPU 110 judges whether the storage unit 106 has information of a sheet size of the sheet cassette 10 (S102)]), 
wherein the printer does not form an image on the sheet which was conveyed to be subjected to identification of the type of the sheet by the identifying task, ([control unit 110 instructs image formation, if the sheet type designated by the input unit 101 of fig 2, and the sheet type stored in the storage unit 106 of fig 2, do not coincide, said control unit 110 notifies the judgment result to a user without instructing the image formation, and when the sheet type is not stored in the storage unit  106 upon receiving the request of the image formation, said control unit 110 of fig 2 instructs the image formation] see 0074-0075]).

Referring to claim 3,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), comprising: a plurality of sheet feeding cassettes each configured to store a sheet ([sheet cassettes 10 of fig 1]); and 
a processor ([110 of fig 2]) configured to implement instructions stored in a memory ([111 of fig 2]) and execute: an identifying task that, based on a reception of instruction from a user, wherein the instruction is for identifying a type of a sheet stored in a sheet feeding cassette ([10 of fig 1]) designated by the user out of the plurality of sheet feeding cassettes  ([10 of fig 1]) and does not request to form an image, identifies a type of a sheet which is conveyed from the designated sheet feeding cassette ([10 of fig 1]); and 
a setting task ([CPU 110 of fig 2, a means for setting sheet]) that sets the identified type of the sheet as a type of a sheet stored in the designated sheet feeding cassette ([10 of fig 2]).

Referring to claim 4,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), comprising: a printer (image forming 1 of fig 1 and 2, i.e. a printer]); a plurality of sheet feeding cassettes each configured to store a sheet, ([selecting a paper cassette which supplies a paper in the first embodiment] see 0007]); and
 a processor ([CPU 110, and control unit 104 of fig 2] i.e. a processor]), configured to implement instructions stored in a memory ([111 of fig 2]) and execute ([see 0034-0035]): and
 an identifying task that, based on a reception of instruction from a user, wherein the instruction is for identifying a type of a sheet stored in a sheet feeding cassette designated by the user out of the plurality of sheet feeding cassettes and does not request to form an image, identifies a type of a sheet which is conveyed from the designated sheet feeding cassette ([an identifying task that, ([CPU 110 of fig 2, judges]) based on a reception of instruction from a user, ([the CPU 110 receives a print request including print setting information from a user through the operation panel 101, for example (S101), the CPU 110 judges whether the storage unit 106 has information of a sheet size of the sheet cassette 10 (S102)]). identifies a type of a sheet which is conveyed from a sheet feeding cassette designated by the user out of the plurality of sheet feeding cassettes; ([fig. 3 is a flow chart showing the method of selecting the sheet cassette from which the paper sheets are fed]),
a setting task that sets a type of a sheet stored in the designated sheet feeding cassette, based on the identified type of the sheet ([10 of fig 1, and the CPU 110 receives a print request including print setting information from a user through the operation panel 101, for example (S101), the CPU 110 judges whether the storage unit 106 has information of a sheet size of the sheet cassette 10 (S102]).

Referring to claim 5,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), wherein the printer forms an image on another sheet conveyed separately from the conveyance of the sheet to be subjected to the identification of the type of the sheet, using the type of the sheet set by the setting task.

Referring to claim  6,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), wherein the identifying task identifies the type, different from sheet size, of the conveyed sheet ([CPU 110 determine type of a document]).

Referring to claim 7,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), wherein the sheet conveyed to be subjected to identification of the type of the sheet is discharged out of the image forming apparatus ([1 of fig 1]).

Referring to claim 8,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), wherein the identifying task conveys a sheet in response to closing of the designated sheet feeding cassette ([10 of fig 1]).

Referring to claim 9,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), wherein the identifying task (110 of fig 2]) conveys a sheet in response to a predetermined time period elapsed after closing of the designated sheet feeding cassette ([10 of fig 1]).

Referring to claim 10,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), wherein the processor further executes a detecting task that detects information regarding the sheet conveyed from the designated sheet feeding cassette ([10 of fig 1]), wherein the identifying task identifies the type of the sheet based on the detected information, ([0037] when the CPU 110 receives a print request including print setting information from a user through the operation panel 101, for example (S101), the CPU 110 judges whether the storage unit 106 has information of a sheet size of the sheet cassette 10 (S102).

Referring to claim 11,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), wherein the information includes at least one of a sheet size, smoothness, an amount of light reflected, and an amount of light transmitted.

Referring to claim 12,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), wherein the identifying task  (CPU 110 of fig 1]), identifies the type of the sheet stored in the designated sheet feeding cassette, ([10 of fig 1]), based on information regarding a plurality of sheets conveyed from the designated sheet feeding cassette ([10 of fig 1]).

Referring to claim 13,  Tanaka teaches an image forming apparatus ([as shown in fig 1 and 2, is a schematic configuration diagram of an image forming apparatus 3 forms image on a recording media] see 0005]), having a printer and a plurality of sheet feeding cassettes ([104 [110 of fig 1]) each configured to store a sheet, the control ([110, 104 of fig 2]), method comprising: 
identifying, based on a reception of instruction from a user, a type of a sheet which is conveyed from a sheet feeding cassette designated by the user out of the plurality of sheet feeding cassettes; ([10 of fig 1, and the CPU 110 receives a print request including print setting information from a user through the operation panel 101, for example (S101), the CPU 110 judges whether the storage unit 106 has information of a sheet size of the sheet cassette 10 (S102)]), and
 setting the identified type of the sheet as a type of a sheet stored in the designated sheet feeding cassette, wherein the printer does not form an image on the sheet which was conveyed to be subjected to identification of the type of the sheet, ([10 of fig 1, and the CPU 110 receives a print request including print setting information from a user through the operation panel 101, for example (S101), the CPU 110 judges whether the storage unit 106 has information of a sheet size of the sheet cassette 10 (S102)]).





Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10, of U.S. Patent No. 11122178 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the application and the prior art are obvious variations of one another. 
However, main claims 1-4 and 13, of the instant application read on the patented claims 1, 8 and 10 respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the differences between the instant claims and the patented claims are obvious variations of one another, therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified, as a result that has been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented. 
Referring to the differences of the claims, it would have been obvious to a person with ordinary skill in the art at the time the invention was made, because a person with ordinary skill in the art to which the invention pertains could have easily made the invention prior to the filing of the patent application on the basis of an invention(s) disclosed in the copending application, as a result could have been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677